Employer and carrier appeal from a disability award contending only that claimant suffered no accident within the meaning of the Workmen’s Compensation Law. In reversing the Referee who found no accident, the board determined that a quarrel between claimant, who had a pre-existing condition, and his shop foreman over the distribution of work constituted an accident. Claimant was a sewing machine operator working as a piece worker. On the morning in question while claimant was working at his machine the foreman brought him a bundle of work for the day. Claimant considered it too small and unequal to the work given to some other employees, and a quarrel ensued which involved no physical violence ■ but was entirely oral. Thereafter claimant suffered a cerebral vascular episode which disabled him. The shop foreman testified the argument lasted “ A few minutes ”, perhaps “ ten minutes ”. The president of the employer company testified that such arguments were a daily occurrence where the work is piece work. Under such circumstances a finding of accident cannot be sustained. (Matter of Santacroce v. 40 W. 20th St., 9 A D 2d 985, affd. 10 N Y 2d 855; Matter of Cramer v. Barney’s Clothing Store, 15 A D 2d 329, affd. 13 N Y 2d 711.) The fact that the cited cases involved heart attacks and this case involved a vascular incident is of no moment. In both situations an injury followed an argument or alleged emotional strain without physical exertion. (Cf. Matter of Tillander v. Latin Quarter Cafe, 9 A D 2d 590.) Award reversed and the claim dismissed, with costs to appellants against the Workmen’s Compensation Board. Coon, J. P., Gibson, Herlihy, Reynolds and Taylor, JJ., concur.